DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 5, 2021 has been entered. No new matter has been added.
Claims 11 – 22 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedlar et al. (US 2009/0173310).
Regarding Claim 11:
from a material (paragraph 0025, fabricated from polymeric or metal) to have having a seal channel (28) with a retention tab (20), the method comprising: forming a component (paragraph 0025, fabricating the cover 12 from metal) from the material to have the seal channel disposed in a flat mate face (along 22 and 24) and a plurality of mounds of material (22) adjacent the seal channel, the plurality of mounds of the material extending away from and integral with the flat mate face (once connected, it is conserved integral); and deforming (via clip 14 when attaching cover 12 to component 21) the plurality of mounds of material to form a plurality of retention tabs extending into the seal channel (Figs 2 – 4).
	Regarding Claim 12:
Sedlar et al. teaches deforming the plurality of mounds of material comprises flattening the plurality of mounds of material with a punch (paragraph 0027).
	Regarding Claim 13:
Sedlar et al. teaches the punch comprises a flat impact face disposed parallel to the mate face of the cast component; and flattening the plurality of mounds of material with the punch comprises moving the punch toward the plurality of mounds of material in a direction perpendicular to the flat face and the mate face (Figs 2 – 4).
	Regarding Claim 14:
Sedlar et al. teaches mounting the component in a fixture (via 14) to hold the mate face parallel to the flat impact face of the punch.
Regarding Claim 15:
Sedlar et al. teaches the component is formed from a malleable alloy (paragraphs 0025, 0027, formed of the same material as the component) and the plurality of mounds of the material are monolithic with the malleable alloy.
	Regarding Claim 16:
Sedlar et al. teaches the component is formed using a hot forming process that uses a molten or softened metal (paragraphs 0034 – 0035).
	Regarding Claim 17:
Sedlar et al. teaches deforming a resilient seal strip by pushing the resilient seal strip against the plurality of retention tabs; and moving the resilient seal strip past the plurality of retention tabs and into the seal groove (Figs 2 – 4).
	Regarding Claim 18:
Sedlar et al. teaches the plurality of mounds of material are spaced apart from each other at discrete locations along opposing sides of the seal channel (Figs 2 – 4).
	Regarding Claim 19:
Sedlar et al. teaches the plurality of mounds of material are spaced apart from each other at discrete locations along a single side of the seal channel (Figs 2 – 4).
	Regarding Claim 20:
Sedlar et al. teaches the plurality of mounds of material are spaced apart from each other at irregular intervals (Figs 1, 2, 4).
	Regarding Claim 21:

	Regarding Claim 22:
Sedlar et al. teaches the seal channel extends perpendicularly into the plane in a first direction; the mound of material extends perpendicularly away from the plane in a second direction; and each of the plurality of retention tabs extends parallel to the plane (Figs 2 – 4).

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
On Page 8 of the Remarks, the Applicant argues that Sedlar et al. does not teach the mounds are integral to the component. The Examiner disagrees because it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Therefore, the mere construction of connecting the mound (20) of Sedlar to the component (12, 24) forms a completed, integral, and unitary device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747